                        3:19-cv-03224-CSB-TSH # 14            Page 1 of 2
                                                                                                       E-FILED
                                                                  Monday, 23 December, 2019 07:54:35 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

 MOBIMEDS, INC.,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
 v.                                                  )      No. 3:19-cv-3224 (CSB) (TSH)
                                                     )
 E-MEDRX SOLUTIONS, INC., et al.,                    )
                                                     )
                Defendants.                          )

              MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

       Defendants, E-MEDRX SOLUTIONS, INC. and DEBBIE DRENNAN, through their

undersigned attorneys, move to dismiss Plaintiff’s First Amended Complaint with prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(6). In support, Defendants incorporate their

Memorandum of Law filed contemporaneously with this Motion, and further state the following:

       1.      This case arises out of an alleged contract dispute, wherein Plaintiff claims that E-

MedRx Solutions, Inc. (“E-MedRx’) and its President and Chief Executive Officer, Debbie

Drennan, failed to pay Plaintiff $2.5 million pursuant to the contract. Plaintiff’s alleges that the

parties entered into a contract in April 2018 in which Plaintiff agreed to pay for Defendants’

services, including collecting payments from insurance companies and other third-party payers for

pharmaceuticals goods that Plaintiff sold. Plaintiff alleges that E-MedRx failed to remit all the

money they collected from the third-party payers.

       2.      Plaintiff initiated this action on September 18, 2019, and on November 8, 2019,

Plaintiff filed its First Amended Complaint (Complaint”) alleging claims for breach of contract

against E-MedRx only (Count One); breach of contract against E-MedRx only (Count Two); fraud

against E-MedRx and Drennan (Count Three); breach of fiduciary duty E-MedRx only (Count

Four); conversion against E-MedRx and Drennan (Count Five); accounting against E-MedRx and
                        3:19-cv-03224-CSB-TSH # 14              Page 2 of 2




Drennan (Count Six); RICO violations under 18 U.S.C. § 1964 against E-MedRx and Drennan

(Count Seven); and violations of Consumer Fraud and Deceptive Business Practices Act Fraud

under 815 ILCS § 505/1, et seq. against E-MedRx and Drennan (Count Eight).

       3.      However, the Complaint fails to provide the minimal factual threshold required under

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), let alone sufficient facts to meet the heightened pleading

requirement for claims of fraud under Rule 9(b). Accordingly, Drennan moves to dismiss the

Complaint in its entirety against her, and E-MedRx moves to dismiss Counts II-VIII against it.

       WHEREFORE, for the reasons set forth above and in the accompanying Memorandum of

Law, Defendants E-MEDRX SOLUTIONS, INC. and DEBBIE DRENNAN respectfully request

that the Court grant this motion and enter an Order dismissing the First Amended Complaint with

prejudice, and for such further relief this Court deems just and appropriate.

                                                       Respectfully submitted,
                                                       E-MEDRX SOLUTIONS, INC., and
                                                       DEBBIE DRENNAN

                                                       /s/ Patrick R. Moran
                                                       One of their attorneys


Patrick R. Moran
James B. Novy
Michael C. Stephenson
ROCK FUSCO & CONNELLY, LLC
321 N. Clark Street, Suite 2200
Chicago, Illinois 60654
312.494.1000 – Tel.
312.494.1001 – Fax
pmoran@rfclaw.com
jnovy@rfclaw.com
mstephenson@rfclaw.com




                                                  2
